Filed 6/26/14 In re Destiny M. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




In re DESTINY M., a Person Coming                                    B251953
Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK90378)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

LESLIE M.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Jacqueline H.
Lewis, Judge. Affirmed.
         Robert R. Walmsley, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
John C. Savittieri, Deputy County Counsel, for Plaintiff and Respondent.
       Leslie M. (mother) appeals from orders of the juvenile court (1) denying her
Welfare and Institutions Code section 388 petition to return her daughter or, in the
alternative, reinstate her visitation and reunification services, and (2) terminating her
parental rights.1 We find no abuse of discretion, and thus we affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       Mother has three children: Desiree W. (born Aug. 1995), Giselle N. (born Oct.
2000), and Destiny M. (born Jan. 2008). Francisco A. (Francisco) is Destiny’s father;
Desiree and Giselle both have different fathers. This appeal relates to the juvenile court’s
orders regarding Destiny only.


I.     Detention
       In October 2011, the family came to the attention of the Los Angeles Department
of Children and Family Services (DCFS) when Desiree, then 16 years old, reported that
Francisco had touched her inappropriately on the buttocks, breast, and legs 20 to 30
times. Desiree said she had told mother about the incidents but mother did not believe
her. Desiree also reported that mother was on probation for drug sales and that she and
mother had used methamphetamines and marijuana together.
       A police officer interviewed mother and maternal grandmother. Maternal
grandmother denied that the children were ever left alone with Francisco. She said
mother smoked marijuana in front of the children but did not use drugs with them.
Mother admitted she was addicted to methamphetamines, but said she was in counseling
for her addiction. She admitted to smoking marijuana in front of the children and to
using drugs a day earlier. She also admitted Desiree had told her about the sexual abuse;




1
       All further statutory references are to the Welfare and Institutions Code.

                                              2
she said she confronted Francisco, but he denied it. Following these interviews, DCFS
detained Desiree and Destiny.2
       Desiree told a children’s social worker (CSW) that Francisco touched her breast or
buttocks whenever he could, and sometimes had rubbed her legs or attempted to kiss her
on the mouth. When Desiree told mother about Francisco’s abuse, mother said she could
not confront Francisco because he paid the rent. In December 2010, mother and Desiree
used methamphetamines and marijuana together. Mother and Desiree continued to
smoke marijuana together on a daily basis for five months. Desiree believed mother
continued to use methamphetamines.
       Mother told the CSW that she had been sexually abused as a child by an adult
brother. She did not believe Francisco molested Desiree and said Desiree was a very
defiant child who would say anything to get her way. Mother admitted that in 2011, she
had been convicted of possession and sale of a controlled substance and ordered to
register as a drug offender and to complete a drug diversion program. She was required
to drug test on a regular basis and had one dirty test since enrolling in the program.
       At a detention hearing October 18, 2011, the court found a prima facie case for
detaining the children, ordered DCFS to provide mother and Francisco with reunification
services, and granted mother and Francisco monitored visitation with Destiny.


II.    Petition
       DCFS filed a juvenile dependency petition on October 18, 2011. It alleged: (b-1,
j-1) On numerous prior occasions, Francisco made sexualized remarks and overtures to
Desiree, including placing his head in her lap and touching parts of her body, creating a
detrimental home environment for all three children and placing them at risk of harm; and
(b-2) Mother has an unresolved history of substance abuse, including methamphetamines




2
       Giselle was living with her father and was not detained.

                                             3
and marijuana, which periodically interferes with her ability to provide regular care for
the children, and has made marijuana available to Desiree.3


III.   Jurisdiction and Disposition
       A.     Jurisdiction and Disposition Report
       In November 2011, Desiree told a dependency investigator (DI) that Francisco
often fondled her breasts and buttocks, but she could not recall specific dates when the
abuse occurred. Desiree said, “He [Francisco] has actually told me that he desires me
and asked me if I wanted to have sex.” Francisco sometimes asked Desiree if she needed
cigarettes or marijuana and sometimes bought marijuana for her. In October 2011,
Desiree told her aunt about the sexual abuse, and her aunt advised Desiree to tell mother.
Desiree did, and mother told Francisco, “If you ever touch my daughter [we’re] going to
have problems.” Desiree thought mother believed Francisco was abusing her but did not
do anything about it. She said she lied about mother using drugs with her because she
was upset with mother.
       Giselle reported enjoying weekend visits with mother and her sisters. She said
Francisco was a nice person and had never touched her sexually. She believed Desiree
was lying about the sexual abuse because “[Francisco] wouldn’t do that to her.” She said
mother had used drugs in the past, but she did not think mother was using now. Giselle’s
father said he had never seen mother use drugs and had no information about Francisco’s
alleged sexual abuse of Desiree.
       Mother said she did not believe Francisco was sexually abusing Desiree.
Moreover, she was reluctant to confront Francisco because “[h]e financially supports me”
and “he has a bad temper and gets mad.” Mother was not working and did not know how
she would pay her rent if she broke up with Francisco. She said in the past she had
kicked Francisco out of the house, but she had allowed him to return because she did not
want Destiny to grow up without a father.


3
       Additional allegations were not sustained and are not relevant to this appeal.

                                             4
       Mother admitted to a history of drug use. She said she started using marijuana at
age 14 and methamphetamines at age 19. Her addiction worsened after 2007. Mother
said she could care for Destiny while on methamphetamines, but not when she was
“crashing.” After her arrest in 2011 for drug possession, she entered a drug treatment
program, from which she recently had graduated. Mother said she had not used drugs
since she enrolled in the drug treatment program five months earlier and never gave
Desiree drugs, but she admitted smoking marijuana with Desiree twice.
       Francisco denied touching Desiree sexually. Since mother told him of Desiree’s
allegations, he had tried to distance himself from her. He admitted asking Desiree to tell
her friends that they were beautiful, but said he was only joking. He also admitted
talking to Desiree about past relationships with other women.
       Mother’s drug treatment counselor said mother had a mature attitude about
treatment and participated fully in the program. Mother admitted to having an unhealthy
relationship with Francisco.
       Based on the foregoing, DCFS recommended that the petition be sustained, the
children be removed from mother, and mother’s and Francisco’s visits with Destiny be
monitored.


       B.     Interim Review Report
       DCFS filed an interim review report dated February 22, 2012. It said that on
January 20, 2012, Desiree had recanted her sexual abuse allegations during an interview
with a DI. She said Francisco never touched her sexually, but she had reported sexual
abuse because “I didn’t like the way he was treating my mom, but I know that people
change and he’s probably treating her (mother) better.” Desiree also said she never told
her aunt that Francisco touched her sexually; when told that her aunt said Desiree had
reported sexual abuse to her, Desiree said she had lied to her aunt.
       On January 20, 2012, Desiree reported that someone, possibly her foster father,
had watched her through a window while she showered. She could not say why she
thought it was her foster father; later, she said it could have been a tree branch.


                                              5
       DCFS advised the court that Desiree had recanted her previous reports of child
abuse, but said that “although the child is indicating that the sexual abuse allegations are
not true, the child may have been influenced to change her statements based on her
contact with her mother. The foster mother reported to DI that there are times during the
visit that she has to remind the mother not to discuss the case issues with the child.
Further although the child is denying that [Francisco] sexually touched her breast and
butt, it appears that [Francisco] was inappropriate with his actions in that he admits to
being inappropriate by laying his head on child Desiree’s lap and allowed her to caress
his head. Further [Francisco] also admits to engaging in inappropriate conversations with
child Desiree making comments to her about the women in his past that he was having
sex with and providing her details. . . . This type of behavior from an older man is the
behavior of a predator that is trying to groom his victim. [Francisco’s] actions were
inappropriate and are indicative of a person making sexual advances at a child. [¶] . . .
[¶] In addition, the court is informed that the child appears to [be] experiencing hyper
vigilant behaviors as disclosed in the month of January that she thought her foster father
in her current placement was peeking through the window while she was showering. . . .
It appears that the child’s behaviors are indicative of being a victim and the trauma
appears to be surfacing from past experiences and or potentially being a victim of sexual
abuse or inappropriate conduct by [Francisco]. Despite the child recanting her statements
the Department finds that [Francisco’s] behaviors were inappropriate in which he crossed
boundaries in attempts to groom the child for victimization of sexual abuse.”
       Mother had two negative drug tests on January 3 and 9, 2012.


       C.     Hearing
       On February 22, 2012, the court found that mother and Francisco knowingly
waived their rights to trial on the allegations of the petition. The court sustained
paragraphs b-1, b-2, and j-1, and dismissed paragraphs b-3, b-4, d-1, and j-2. The court
declared Destiny a dependent child pursuant to section 300, subdivisions (b) and (j). It
ordered mother to participate in individual counseling, parenting classes, alcohol and


                                              6
drug counseling, a 12-step program, and random drug testing, and granted mother and
Francisco monitored visitation with Destiny.


IV.    Six-Month Review
       DCFS filed an interim review report on April 18, 2012. It stated that mother was
in contact with her CSW and in compliance with her case plan. Mother had completed
drug and alcohol education on November 18, 2011, and was attending a relapse
prevention program and individual counseling. Mother did not show up for drug testing
on March 6, 2012, and tested negative on March 16, 2012.
       A status review report dated August 29, 2012, stated that mother and Francisco
had been visiting Destiny two hours per week. Visits “have gone well and parents
interact and play with child Destiny, Destiny interact[s] with parents well and does not
show any fear around her parents.” Mother had been given an additional day each week
to visit with Destiny, and Destiny and Desiree had sibling visitation twice per month.
Mother reported having learned a lot from her parenting classes and said she wanted to
live a drug-free lifestyle and focus on her children’s needs. Mother tested negative for
drugs seven times between April and August, and failed to show up for testing twice.
DCFS reported mother was in compliance with her case plan and court orders, and
recommended that Destiny remain a dependent of the court.
       Attachments to the report showed that mother had successfully completed 12
individual mental health counseling sessions, at which she “was motivated towards
therapy and positive change” and “showed growth throughout therapy.” Mother also had
attended ten 12-step meetings and completed a parenting class and drug and alcohol
education.
       At the August 29, 2012 hearing, the court found that mother had made “moderate”
progress towards reunification and granted her four- to six-hour unmonitored visits with
the children each week. Francisco’s visits with Destiny remained monitored. The court
also advised that if the children could not be returned home by the 12-month hearing,



                                             7
reunification services could be terminated and the case referred for a permanent plan of
adoption or long-term foster care.


V.     12-Month Review
       DCFS filed a status review report on March 6, 2013. It stated that on
September 26, 2012, the CSW made an unannounced visit to mother’s apartment and saw
Francisco standing outside the apartment. Mother was asleep in the apartment; Francisco
entered the apartment and woke her up. In the apartment, the CSW saw pillows on the
floor and the television on. Francisco said he was not living with mother, but she was
accompanying him to an appointment that day.
       In December 2012, Desiree told the CSW that Francisco was present during her
unmonitored visits with mother and she believed Francisco was living with mother.
When the CSW asked mother about the issue, mother initially said Francisco was there to
lend her his car, but then admitted that Francisco had been present in the home during her
visit with both children. She claimed that was the first time Francisco had been present
during a visit. The CSW told mother she had violated the court’s order and further visits
would be monitored.
       In February 2013, mother told the CSW that since Francisco helps her pay her
rent, she felt he had the right to be around. Mother said Francisco did not live with her,
but came over occasionally to shower or to eat. Francisco reported he was living in his
car, but occasionally ate and showered at mother’s apartment or spent the night there.
       Between September 2012 and February 2013, mother had 10 negative drug tests
and failed to show up once. Mother said she had missed the test because of a mix-up
with the testing site.
       DCFS concluded that although mother had completed court-ordered programs, it
remained concerned about the children’s safety and well-being. It recommended that the
children remain court dependents and mother continue to receive reunification services.
       The court held a contested hearing on April 4, 2013. Mother testified that she had
abused drugs for 15 years, but had been sober for the last two years. She said she had


                                             8
learned to recognize some of the things that had triggered her past drug use and had
addressed them. Mother also said she had had difficulty disengaging with Francisco
because of her financial situation. Mother had been working only part time and so was
dependent on Francisco to pay her rent. A month earlier, however, mother told
Francisco, “I’m no longer going to be accepting any money from [you] . . . . I’m going
to try doing it on my own, and just please leave me alone.” Mother had been motivated
to change her relationship with Francisco because DCFS was “going to terminate my
reunification services. And my priorities have shifted. My priorities are my girls, and
my intentions are to gain my girls back, to get [them] . . . back with me to my house, to
my home. If I have to lose — if I lose my apartment or whatever, I’m going to do
whatever it takes for me to get my girls back.”
       Mother said she now recognized that it was inappropriate to let Francisco eat or
shower at her house “[b]ecause of what he did to my daughter.” Mother said she
believed Francisco had sexually abused Desiree, and said she was learning through her
counseling about sexual abuse and setting boundaries. Mother said that as a result of
ending her relationship with Francisco, “I feel more free. I feel more independent. I’m
not worried about, you know — I’m not worried about him calling me or — or asking me
where I’m going or anything like that. I — I do what I need to do.”
       County counsel submitted on DCFS’s recommendation to continue reunification
services. Destiny’s counsel asked the court to terminate reunification services. Desiree
asked to be returned to her mother’s care, and mother asked to have both children
returned to her care.
       The court found continued jurisdiction necessary. Further, it found by a
preponderance of the evidence that returning the children to the parents’ physical custody
would create a substantial risk of detriment, and by clear and convincing evidence that
mother had made only partial progress towards alleviating or mitigating the causes
necessitating removal. It explained as follows:




                                             9
       “I think I indicated, during the questioning of mother, that the Court’s issue here is
not mother’s participation in regards to the drug — the substance abuse issues. She’s
completed a program, seems to be doing well.
       “The issue really is her willingness and ability to protect the children from people
in their lives that wish to harm them. It’s — [counsel] believes that mother is starting to
get it. I do not. . . . If . . . mother didn’t get over the last . . . 18 months that she shouldn’t
be anywhere around this gentleman because he molested her daughter, that’s what she
needs to get, regardless of the economic issues, regardless of needing to take a bus versus
having a car, regardless of any of those things. That’s the issue.
       “It’s not about whether the Court prohibits it. It’s not about whether or not the
Court’s going to terminate reunification. It’s about, frankly, not putting Desiree in any
position to see this man. It’s about not wanting to be anywhere around him because he
molested your daughter. That’s what it’s about.
       “And I — I do not agree with [counsel] that mother has gotten that at this point, or
has even started getting that at this point, after 18 months of reunification services. I
appreciate that she says she believes Desiree. I’m glad, for Desiree’s perspective, that the
mother is believing her. So that is one change since the beginning. But in regards to her
willingness and ability to protect Desiree or Destiny, we’re nowhere. And, therefore,
mother has not made substantive progress in the court-ordered treatment. And that is
prima facie evidence that return would be detrimental.”
       Based on the above findings, the court terminated reunification services and set a
section 366.26 hearing as to Destiny.


VI.    Denial of Mother’s Section 388 Petition and Termination of Mother’s
       Parental Rights
       On August 12, 2013, mother filed a section 388 petition seeking Destiny’s return
home or, in the alternative, unmonitored visitation and restoration of reunification
services. The court set the matter for hearing.



                                                10
      DCFS filed a section 366.26 report dated August 13, 2013. It stated that Destiny
had been living with her foster parents since October 2011. They had nurtured and
bonded with Destiny and wanted to adopt her. DCFS recommended that the court
terminate mother’s and Francisco’s parental rights and release Destiny for adoption.
      DCFS filed an addendum report dated October 1, 2013. It stated that on May 2,
2013, mother told the CSW she had had no contact with Francisco since the March
hearing. However, when mother picked up her bus pass on June 7, Francisco was driving
the car in which mother arrived. On September 18, 2013, the CSW made an
unannounced visit to mother’s apartment and saw Francisco’s car parked nearby. In a
closet in mother’s apartment, the CSW saw two men’s shirts, which mother said
belonged to her sister. The CSW also saw five toothbrushes in the bathroom, which
mother said belonged to relatives who sometimes slept over. DCFS recommended that
mother’s section 388 petition be denied and Destiny remain a juvenile court dependent.
      The court held a contested hearing on October 1 and 2, 2013. Mother testified that
she had been sexually abused as a young child and had turned to drugs to numb her pain.
Because of her drug use, she had not been aware that Francisco was sexually abusing
Desiree. Having her kids taken away had “opened [her] eyes” to the severity of her drug
use and motivated her to get help. As of the hearing date, mother said she had not used
drugs for about two years. Mother said she also had learned that relationships are
unhealthy if “the man that supposedly loves you is always hurting your feelings, making
you feel like you’re nothing, yelling at you, putting — you know, pretty much just giving
you no support whatsoever on anything that you — that you want to do.” Mother said
her relationship with Francisco had been unhealthy and Francisco “disgusts me” because
of what he did to Desiree.
      Mother said she was currently working two jobs and, as a result, had not been
financially dependent on Francisco since March 2013. She had not seen him since the
March court date. She was visiting Destiny every two weeks, and Destiny frequently said
she missed mother and asked when she could come home. Mother said that if she were
given the opportunity to reunify with Destiny, she would protect her by “making sure


                                           11
who am I bringing around my kids, around my home to begin with. . . . The only people
that would be coming to — around my children would be my family, which is my sisters,
my father, and my mom, and my cousins when they come around sometimes.” She also
said she had made important changes since the April court date because she no longer
was financially dependent on Francisco for anything: “[S]ome people take — take longer
to — to get back on their feet than others. For me it took me this long, and I’m happy to
say that I’ve done it.”
       Mother said she had attended 12-step meetings for about a year. She said she
learned through her 12-step program “to know that I don’t need to use to . . . feel good,
that I can live [a] normal life without using.” However, mother could not recall any of
the 12 steps and had last been to a meeting three or four months earlier. She had last
spoken to her sponsor about two weeks earlier.
       Following mother’s testimony, the court denied the section 388 petition. It
explained: “I have similar concerns as [Destiny’s counsel] in regards to the sobriety
issues. But my bigger concerns are in regards to the perpetrator of sexual abuse, who I
am not at all convinced is out of the picture. And, you know, frankly, as I heard mother
testify, the only thing that could go through my head is that she basically sold her
daughter while she continued to have contact with this gentleman after knowing he had
sexually abused . . . her daughter, and she continued to use him to pay her rent. I don’t
know how else you describe — and bring him to visits.
       “I’m not sure how else to describe it at that point. She knew [she] was sexually
abused. She continued to have contact with him and bring him to visits on condition he
paid her rent. Sounds like a sale to me.
       “And Destiny is four. She spent half of her life out of her mother’s care and
custody at this point. She is in a stable home. After hearing this 388, I wouldn’t even be
ready to give mother unmonitored visits over two years into this case, never mind return.”
       Based on the foregoing, the court found there was no change of circumstances and
it was not in Destiny’s best interests to grant the relief mother requested. It therefore
denied the section 388 petition. The court also found that continued jurisdiction was


                                             12
necessary and that it would be detrimental to return Destiny to her parents. Finally, it
found by clear and convincing evidence that Destiny was adoptable and that any
incidental benefit to Destiny of visiting mother was far outweighed by the benefit to her
of a stable and permanent adoptive home. The court therefore terminated mother’s and
Francisco’s parental rights and ordered DCFS to proceed with Destiny’s adoption.
       Mother timely appealed from the court’s October 2, 2013 findings and orders.


                                       DISCUSSION


I.     Applicable Legal Standards
       Section 388 allows interested parties to petition for a hearing to change or set aside
a prior court order on the grounds of “change of circumstance or new evidence.” (§ 388,
subd. (a)(1).) “The burden of proof at any such hearing is on the moving party to show
by a preponderance of the evidence both that there are changed circumstances or new
evidence and that also a change in court order would be in the best interest of the child.
(§ 388, subd. (b); In re Stephanie M. [(1994)] 7 Cal.4th [295,] 317; In re M.V. (2006) 146
Cal.App.4th 1048, 1059.)” (In re D.B. (2013) 217 Cal.App.4th 1080, 1089.)
       Section 388 “provides the ‘escape mechanism’ that . . . must be built into the
process to allow the court to consider new information.” (In re Marilyn H. (1993) 5
Cal.4th 295, 309.) However, after the termination of reunification services, “the parents’
interest in the care, custody and companionship of the child are no longer paramount.
Rather, at this point ‘the focus shifts to the needs of the child for permanency and
stability’ (In re Marilyn H., supra, 5 Cal.4th [at p.] 309), and in fact, there is a rebuttable
presumption that continued foster care is in the best interests of the child. (Id., at p. 302.)
A court hearing a motion for change of placement at this stage of the proceedings must
recognize this shift of focus in determining the ultimate question before it, that is, the best
interests of the child.” (In re Stephanie M., supra, 7 Cal.4th at p. 317.) Further, in
seeking an order under section 388 “[i]t is not enough for a parent to show just a genuine
change of circumstances under the statute. The parent must show that the undoing of the


                                              13
prior order would be in the best interests of the child.” (In re Kimberly F. (1997) 56
Cal.App.4th 519, 529.)
       A ruling on a section 388 petition “is ‘committed to the sound discretion of the
juvenile court, and the trial court’s ruling should not be disturbed on appeal unless an
abuse of discretion is clearly established. [Citations.]’ (In re Stephanie M.[, supra,] 7
Cal.4th [at p.] 318.)” (In re D.B., supra, 217 Cal.App.4th at pp. 1088-1089.) “As one
court has stated, when a court has made a custody determination in a dependency
proceeding, ‘“a reviewing court will not disturb that decision unless the trial court has
exceeded the limits of legal discretion by making an arbitrary, capricious, or patently
absurd determination [citations].”’ (In re Geoffrey G. (1979) 98 Cal.App.3d 412, 421;
see In re Mark V. (1986) 177 Cal.App.3d 754, 759 [accord]; see also Department of
Parks & Recreation v. State Personnel Bd. (1991) 233 Cal.App.3d 813, 831.) . . . ‘The
appropriate test for abuse of discretion is whether the trial court exceeded the bounds of
reason. When two or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for that of the trial court.’
(Walker v. Superior Court (1991) 53 Cal.3d 257, 272, quoting Shamblin v. Brattain
(1988) 44 Cal.3d 474, 478-479.)” (In re Stephanie M., supra, 7 Cal.4th at pp. 318-319.)


II.    The Juvenile Court Did Not Abuse Its Discretion by Denying Mother’s
       Section 388 Petition
       Mother urges that the juvenile court abused its discretion by denying her
section 388 petition because she “demonstrated beyond any doubt that she had completed
all that was required of her and more.” She notes that she had been drug free for nearly
two years, visited her daughter consistently, and had completed the classes and individual
counseling required of her. Thus, she says, she presented largely uncontradicted
evidence that she completed every component of her reunification plan.
       We agree that mother was consistent in her visits with Destiny and completed the
classes and counseling required by the case plan. We also agree that mother made great
progress in combating her drug addiction, apparently remaining drug free for nearly two


                                              14
years. As to these aspects of her case plan, mother unquestionably was compliant and we
commend her progress. The juvenile court found, however, that mother had not
terminated her relationship with her daughter’s abuser or demonstrated a commitment to
protecting her children from future sexual abuse, findings that were supported by
substantial evidence. The court therefore was well within its discretion in denying
mother’s section 388 petition and terminating her parental rights.
       Among mother’s responsibilities under her case plan were to “[prevent] any
contact between the abuser and your child(ren),” “[p]rotect your child from emotional
harm,” and “[s]how that you will not permit others to sexually abuse your child(ren).”
Notwithstanding these clear goals, mother continued to allow Francisco to eat, shower,
and sleep at her apartment and to support her financially until at least March 2013, 17
months into the reunification period. Further, mother admitted that she believed
Francisco’s financial support gave him “a right to be around” her apartment and, as a
result, she allowed him to be present during at least one unmonitored visit with Destiny
and Desiree in December 2012. Under these circumstances, substantial evidence
supported the juvenile court’s conclusion that mother had not demonstrated a
“willingness and ability to protect the children from people in their lives that wish to
harm them.”
       Mother contends that the court abused its discretion by refusing to reinstitute
reunification services at the October 2013 hearing, noting that she testified without
contradiction that she had cut off all contact with Francisco in March 2013, refusing to
see him or accept money from him after that time. The record belies mother’s
contention. The CSW reported that Francisco drove mother to the DCFS office to pick
up a bus pass in June 2013. Further, during an unannounced home visit in September
2013, the CSW saw Francisco’s car parked near mother’s apartment and men’s shirts and
extra toothbrushes inside mother’s apartment. Mother testified that the car, shirts, and
toothbrushes were not Francisco’s, but the juvenile court apparently did not believe her,
stating at the hearing’s conclusion that it was “not at all convinced” that Francisco “is out
of the picture.” On appeal, we are bound by the juvenile court’s credibility


                                             15
determinations. (E.g., In re Katelynn Y. (2012) 209 Cal.App.4th 871, 881 [“When two or
more inferences reasonably can be deduced from the facts, we have no authority to
reweigh the evidence or substitute our judgment for that of the juvenile court. (In re
Stephanie M.[, supra,] 7 Cal.4th [at pp.] 318-319.)”].) In light of the juvenile court’s
implied finding that mother continued to have a relationship with Francisco, the trial
court’s denial of the section 388 petition manifestly was not an abuse of discretion. (E.g.,
In re Katelynn Y., supra, at p. 881 [“We will not disturb the court’s determination unless
the court has exceeded the limits of legal discretion by making an arbitrary, capricious or
patently absurd determination.”].)
       Mother also contends that the section 388 petition should have been granted to
preserve Destiny’s sibling relationship with Desiree. We do not agree. Although there
was evidence that Desiree had moved back in with mother after reunification services
were terminated, mother presented no evidence at the section 388 hearing of the strength
of the bond between Destiny and Desiree. Further, although Destiny and Desiree had
lived together until their detention in 2011, by October 2013 Destiny had spent nearly as
much time living with her prospective adoptive parents as with mother and Desiree and,
when interviewed by a CSW, “became visibly concerned at the thought that she may not
be able to live with [prospective adoptive parents].” Under these circumstances, the
juvenile court was not required to conclude that the sibling bond between Destiny and
Desiree was a change of circumstances that supported the grant of mother’s section 388
petition.
       Finally, mother contends that the juvenile court’s cumulative errors in denying
mother additional reunification services, failing to consider the sibling bond, and
concluding that mother was only in partial compliance with her reunification plan
resulted in a miscarriage of justice requiring reversal. Because we have concluded that
the juvenile court’s findings and orders were not in error, we reject mother’s claim of
cumulative error.




                                             16
                                    DISPOSITION


      We affirm the juvenile court’s October 2, 2013 findings and orders denying
mother’s section 388 petition and terminating mother’s parental rights.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                            *
                                                EDMON, J.

We concur:




      EPSTEIN, P. J.




      WILLHITE, J.




*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                           17